UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
YUN XIN LIN #7'8471-053 CASE NO. 2:16-CV-01293 SEC P
VERSUS JUDGE SUMMERHAYS
USA ET AL d MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 36] of the l\/Iagistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable lavv; t

IT IS ORDERED that the l\/lotion to Dismiss [doc. 24] and Motion for Summary Judgment
[doc. 25] are GRANTED, Petitioner’s educational resources and FOIA claims are DISMISSED
WITHOUT PREJUDICE under Federal Rule of Civil Procedure lZ(b)(l), and Petitioner’s
medical/dental care claims are DISMISSED WITH PREJUDICE under Federal Rule of Civil

Procedure 56. As a result, the Petitioner’s Complaint is DISMISSED in its entirety.

THUS DONE in Chambers on this \w?®\ day of October, 2018.

/¢yv¢'“"‘

 

 

Robert R. Summerhays twa
United States District Judge

